J. B. McPHERSON, District Judge.
It is, no doubt, possible that the circulars described in the bill may do the complainants some *36■ harm. The public may confuse the book referred to by the circulars with the book published by the complainants, and the sale of the latter may thereby be injured. But the possibility of confusion is due - to the fact that Mr. Halstead is the author of both these books, which are on the same subject,—the life and public career of President McKinley; and since the circulars, which refer to the first book written by Mr. Halstead, and not to the book published by the complainants, contain no legally objectionable statement, and since no evidence of fraudulent conduct on the part of the defendants has thus far been made to appear, I see no sufficient reason for interference by the court at this stage of ^the proceeding. For the present, the complainants must themselves take the trouble to set right such confusion as may exist, and to explain clearly to the public that the defendants’ circulars do not refer to Mr. Halstead’s second book, but to the book which was first issued in 1896. No question of copyright or unfair competition is involved.
The restraining order is refused.